KUNKLE, J.
Motion for a new trial having been filed and overruled and judgment entered upon the verdict, error is prosecuted to this court.
We have read the record in this case and have also given careful consideration to the very exhaustive briefs which have been filed by counsel. The briefs not only contain citations of pertinent authorities but also contain liberal quotations from the evidence.
We shall not discuss the authorities cited nor the evidence in detail but will merely announce the conclusion at which we have arrived after a consideration of the record and the briefs of counsel.
Counsel for plaintiff in error complain of the failure of the lower court to direct a verdict at the conclusion of plaintiff’s testimony in chief and which motion was renewed at the conclusion of all the testimony. We find no prejudicial error in the ruling of the trial court overruling such motions. We think the testimony clearly required a submission of the case to the jury.
We find no error which we deem prejudicial to plaintiff in error in the matter of the admission or rejection of testimony.
From our consideration of the record, we would not be warranted in finding that the verdict is against the manifest weight of the evidence. We are of opinion that the record contains evidence which, if believed, warranted the verdict which was returned.
Various issues were raised by the pleadings. No special findings of fact were requested or submitted by which the verdict of the jury could be tested as to any of such different issues. There is ample evidence in the record to warrant the finding by the jury, if the testimony was believed, that the car of the plaintiff in error ran into or collided with the car of defendant in error rather than that the car of defendant in error ran into or collided with the car of plaintiff in error.
At the conclusion of the testimony before the argument of counsel to the jury, counsel for plaintiff in error presented four special charges and requested that they be given to the jury before argument. We will not repeat these charges in detail as counsel are thoroughly familiar with the same. These charges were given as requested and they presented the controlling issues in the case in the most favorable light to which plaintiff in error was entitled.
We have also considered the general charge of the court and are of opinion that the same fairly presented the case to the jury for its consideration.
Counsel for plaintiff in error also complain of the failure of the trial court to give certain special charges requested after the completion of the general charge. We find no prejudicial error in the refusal of the trial court to give such additional charges after the completion of the general charge.
We have considered all of the errors urged by counsel for plaintiff in error in their brief, but finding no error therein which we think would warrant a reviewing court in disturbing the judgment of the lower court, the same will be affirmed.
ALLREAD, PJ and HORNBECK, J, concur.